Howell, J.
The Southern Bank, as holder of a large number of interest coupons detached from certain bonds of the city of New Orleans, alleged that the funds resulting from the collection of taxes specially imposed to pay said interest had been deposited in the Louisiana National Bank to the credit of the holders or bearers of such coupons and caused a writ of sequestration to issue against the said funds, claiming to be the owner thereof, and averring an apprehension that the defendant bank would part with or dispose of the same during the pendency of this suit, which is instituted by the Southern Bank against tho Louisiana National Bank, tho directors thereof, and the city of New Orleans, to be declared the owner of the funds sequestered and to condemn tho said parties to pay the amount of the coupons.
The defendant bank and the city of New Orleans moved to set aside the writ of sequestration on the grounds that the petition sets forth no cause for the issuance of tho writ; that under act No. 5 of 1870 courts are prohibited from issuing a writ of sequestration or any other writ the object of which is to enforce the payment of money claimed to be due by the city of New Orleans; that the money which it is sought to sequester is a debt due from the Louisiana National Bank as a depositary to the city of New Orleans as depositor; that the same is not tho property of p.ainfiff, and plaintiff is not entitled to the possession thereof, and that the said indebtedness can not be sequestered, even if a writ of sequestration can legally issue against the city; that the affidavit is not true arid the bond is insufficient; that the writ of sequestration can legally itsue only to enforce a writ of ownership or possession of or privilege on property, and no such right is disclosed in the petition, and that the defendant bank is not the fiscal agent of the city.
The sequestration was dissolved and the plaintiff appealed.
The evidence shows that tho Louisiana National Bank is not the fiscal agent of the city, and that the funds in question are deposited by the *99city as depositor to the credit of the interest funds and to be checked on as such to pay the interest coupons, which does not in our opinion vest the title to the said funds in the holders of the coupons, and hence such holders can not properly sequester the same as owners. If there is good ground to fear that the city will divert the funds from the purpose for which they are collected and deposited, there is a remedy to prevent it, but it is not by sequestration.
The defendant bank being the depositary of the city, an individual depositor of said bank, the writ of sequestration ean not properly issue against the bank on a claim against the city. In any view of the facts of this case and the relations between the city and the defendant bank, the writ of sequestration is not the remedy of the plaintiff, and the writ was correctly set aside.
Judgment affirmed.
Rehearing refused.